                Case 2:19-cv-00066-NDF Document 17 Filed 06/03/19 Page 1 of 2



Bradley T. Hunsicker (Wyo. Bar 7-4579)
MARKUS WILLIAMS YOUNG & HUNSICKER LLC
106 East Lincolnway, Suite 300
Cheyenne, WY 82001
Telephone: 307-778-8178
bhunsicker@markuswilliams.com

Attorneys for Appellees CWT Canada II Limited Partnership
and Resource Recovery Corporation

                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF WYOMING

In re:                                 )
                                       )
DENNIS MEYER DANZIK,                   )                    Case No. 17-20934
                                       )                      CHAPTER 11
                 Debtor.               )
_______________________________________)
                                       )
                                       )
DENNIS MEYER DANZIK                    )
                                       )
                 Appellant,            )
vs.                                    )                    Adversary No. 18-02007
                                       )                    Appeal No. 2:19-cv-00066-NDF
CWT CANADA II LIMITED PARTNERSHIP )
AND RESOURCE RECOVERY                  )
CORPORATION                            )
                                       )
                 Appellees.            )

        APPELLEES’ RESPONSE TO MOTION FOR AN ORDER EXTENDING
                         BRIEFING SCHEDULE


           Creditors CWT Canada II Limited Partnership (“CWT Canada”) and Resource

Recovery Corporation (“RRC”) (the “CWT Parties”), by and through their undersigned

counsel, hereby advise the Court that the CWT Parties have no objection to Appellant’s

request for a 45-day extension to file Appellant’s brief. The CWT Parties respectfully


{Z0272976/1 }                                   1
                Case 2:19-cv-00066-NDF Document 17 Filed 06/03/19 Page 2 of 2



request that any order granting the extension specify the actual due date for the Appellant’s

brief, and Appellees’ reply brief

     Dated:         Cheyenne, Wyoming
                    June 3, 2019
                                             Respectfully submitted,

                                             CWT Canada II Limited Partnership and
                                             Resource Recovery Corporation, Appellees

                                             MARKUS WILLIAMS YOUNG & HUNSICKER
                                             LLC

                                             By: /s/ Bradley T. Hunsicker
                                             Bradley T. Hunsicker, #7-4579
                                             106 East Lincolnway, Suite 300
                                             Cheyenne, WY 82001
                                             Telephone: (307) 778-8178
                                             Facsimile: (307) 638-1975
                                             E-Mail: bhunsicker@markuswilliams.com

                                             Attorneys for Appellees CWT Canada II
                                             Limited Partnership and Resource Recovery
                                             Corporation

                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served on June 3, 2019,
electronically, via the Court’s CM/ECF system upon the following parties who have
entered their appearance in the above-captioned matter.

 Ken McCartney
 The Law Offices of Ken McCartney, P.C.
 P.O. Box 1364
 Cheyenne, WY 82003
 bnkrpcyrep@aol.com
 Attorney for Appellant

                                           /s/ Bradley T. Hunsicker


{Z0272976/1 }                                 2
